ግብርናና ገጠር ልማት ሚኒስቴር

እና
ኪ ስቶን አግሮ ኢንዱስትሪ ኃ/የተ/የግ/ማህበር መካከል የተፈፀመ የመሬት

ኪራይ ውል ስምምነት

ይህ የመሬት ኪራይ ውል ስምምነት በግብርናና ገጠር ልማት ሜኒስቴር አድራሻው በአዲስ አበባ
ከተማ፤ ቂርቆስ ክ/ከተማ፤ ኢትዮጵያ የሚገኝ መሆኑ እና ከዚህ በኋላ ‹‹አከራይ›› በመባል በሚታወቀው

እና

ኪ ስቶን ኃ/የተ/የግል ማህበር በማህበራት ህግ መሠረት በኢትዮጵያ የተቋቋመና ከዚህ በማስከተል
‹‹ተከራይ››» በመባል የሚጠቀሰው መካከል ተፈፅሟል፡፡ ተከራይ የሚለው አባባል አንደ አገባቡ
የማህበሩን ተተኪዎች/ወራሾች እንዲሁም ወኪሎች የሚመለከት ነው፡፡

ተከራይ በዋናነት በጥጥ እና ሰሊጥ እንዲሁም በተጨማሪነት አትክልትና ፍራፍሬ ልማት ላይ
ለመሰማራት በኢትዮጵያ ህግ መሰረት የተቋቋመና በቤንሻንጉል ጉሙዝ ክልል መተከል ዞን ውስጥ
ለልማቱ በቂ የሆነ መሬት በመፈለጉ፤

አከራይ አስፈላጊውን መሬት ቀጥሎ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰረት ለተከራይ
ለመስጠት ፈቃደኛ በመሆኑ፤

ተዋዋይ ወገኖች በ 01/03/2002 ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ቃሎች እና ሁኔታዎች መሰረት
ይህንን የመሬት ሊዝ ስምምነት ፈጽመዋል፡፡

አንቀጽ 1
የስምምነቱ ወሰን

1.1 የዚህ የሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ በቤንሻንጉል ጉሙዝ ክልል ፀመፇፅዕቋ ዖ#
ፖ# ልደ ወረዳ መደረ ፖ ቀበሌ ውስጥ በ 431 ሄ/ር መሬት ላይ የሰብልና አትክልትና
ናና/ራፍሬ ልማት ፕሮጀክት ለማቋቋም ነው፡፡ መሬቱም በዚሁ አግባብ የሚከራየው በመሬት ሊዝ
የምስክር ወረቀት ቁጥር - - ፣ መሬቱን በአግባቡ የመጠቀም እንዲሁም በመሬቱ ላይ የሚገኙ፣
መዋቅሮች፣፤ ተከላዎች፣ ንብረቶች እና ሌሎች በመሬቱ ላይ የሚደረጉ ማሻሻያዎችን ለስራው
ዓላማ ተግባራዊ ማድረግን የሚያካትት በመሆኑ፤ ይህም መሬት ራየ -- ዓላማ

1.2

በኢትዮጵያ ፌዴራላዊ ዲሞክራሲያዊ ሪፐብሊክ ለሚቋቋመው ኃላፊነቱ የተወሰነ የግል ማህበር
በመሆኑ፣

ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠቀሰውን የገጠር
መሬት ሙሉ በሙሉ እና በብቸኝነት ለመጠቀምና በዚህ ስምምነት በአንቀጽ ሁለት በግልጽ
የተቀመጠውን የኪራይ ክፍያ ብቻ ለመክፈል የተፈፀመ ነው፡

አንቀጽ 2

የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ክፍያ

2.1

2.2

ይህ የመሬት ኪራይ ስምምነት ለ 22 ዓመታት የፀና ይሆናል፡። ሆኖም በሁለቱ ተዋዋይ
ወገኖች ስምምነት ለተጨማሪ አመታት ሊታደስ ይችላል፡
የመሬት ኪራይ ክፍያ አፈፃፀም፡-

ዴሯ1

መ

ይህ ስምምነት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክፍያ የ3 ዓመት የዕፎይታ
ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ክፍያ ከአፎይታ
ጊዜው በኋላ ባሉት ዓመታት እኩል ተካፍሎ በየዓመቱ ከመደበኛው ጋር የሚከፈል
ይሆናል፡፡

ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመንት እንቅስቃሴ
ለእያንዳንዱ ሄክታር የብር 77267 / #ብሮ ሪፃቅ መፆ ለዕራ ያም ለ/ሰዕድሳ4 ለ2ድ
42ረም ዝቻ ) የኪራይ ክፍያ ይፈፀማል፡፡ ዓመታዊ ክፍያው ብር 307134.9(ብር
ሶስት መቶ ሰባት ሺ አንድ መቶ ሰላሳ አራት ከዘጠና አንድ ብቻ) ሆኖ የዚህ ውል
ጠቅላላ የኪራይ ክፍያ መጠን ብር 7878322.ፇ5 / #ብሮ #ያፉ ሜፈዖዶዖ ዕድዕታ መፆ
#ፃ ሰምሃታ ጂ ለጎ መዶ ፅኖ ቻኃታ ዕፅያ ለምዕታ ቋም ይሆናል፡፡

2.2.3 በዚህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክፍያ ሲከፈል የክፍያው ደረሰኝ

ወዲያውኑ ሊሰጠውና ቅጀጅው/ኮፒው ለወረዳ አስተዳደር ጽ/ቤት መቅረብ አለበት፡፡

2.2.4 በዚህ አንቀጽ ላይ በቁጥር 2.2.1. የተጠቀሰው እንደተጠበቀ ሆኖ ከላይ ለተገለጸው

2.2.5

መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡

አስፈላጊ በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመኑን ለተከራይ በማሳወቅ ሊያሻሽል
ይችላል፤

አንቀጽ 3
የተከራይ መብቶች
ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፡-

3.1... መሬቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምምነቱ ቃሎች መሰረት
ማስተዳደር፣

3.2 በኢንቨስትመንት ፕሮጀክቱ ዓይነት እና መጠን እንዲሁም እንደ አግባብነቱ በሚመለከታቸው
መ/ቤቶች የፈቃድ ጥያቄ በማቅረብ እና ምክክር በማድረግ እንደ ግድብ፤ የውዛ ጉድጓድ፣
የሀይል ማመንጫ፤ የመስኖ ሲስተም፤ መንገዶች፣ ድልድዮች፣ ጽ፳/ቤቶች፤ የመኖሪያ
ህንዓዎች፤ የነዳጅ ማደያ፣ መንገዶች፤ የጤና እና የትምህርት ተቋማት የመገንባት፣ በዚህ
ሂደት ከሚመለከታቸው መ/ቤቶች አስፈላጊ ሁኔታዎችን ለማመቻቸት በመተባበር ይሰራል፡፡

3.3 የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ሰው/ድርጅት የማልማት
ወይም የማስተዳደር፣

34. መሬቱን የማልማት እና የማረስ፣፤ ምርትን የመሰብሰብ እንዲሁም በዘመናዊ መሳሪያ
በመጠቀም ሌሎች አግባብነት ባላቸው መንገዶች መጠቀም ፣

3.5 በድርጅቱ ስራ አፈፃፀም፤ ስኬትና ፍላጎት ላይ በመመስረት ተጨማሪ መሬት ማግኘት፣

3.6 አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡

አንቀጽ 4

የተከራይ ግዴታዎች

4.1 ተከራይ ለተከራየው መሬት መልካም እንክብካቤ የማድረግ እና በመሬቱ ላይ የሚገኙ ሀብቶችን
የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ግዴታዎች በተከራይ ላይ
ተፈፃሚ ይሆናሉ፡-

ሀ. በመሬት ዝግጅት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፤

ለ. ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሸርሸርን ለመከላከል አግባብነት ያላቸው
የአሰራር ዘዴዎችን መጠቀም፤

ሐ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር እና እነዚህንም
በጠቅላላው ተግባራዊ ማድረግ

4.2

4.3

4.4

455

4.6

4.7

4.8

49

ከመንግስት እንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች የተሰጡ
እንደሆነ ይህ የኪራይ ስምምነት ከተፈረመበት ጊዜ ጀምሮ በሚቆጠር የ6 ወራት ጊዜ
ውስጥ ተከራይ መሬቱን ማልማት መጀመር አለበት
በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል ከተፈረመበት ቀን
አንስቶ በአንድ ዓመት ጊዜ ውስጥ መሬቱን ሙታ ክፍል የማልማት ግዴታ አለበት፡፡
በመሆኑም በጠቅላላው የተከራየውን መሬት ይህ ስምምነት ከተፈረመበት ቀን ኣንስቶ /ዕለ#ድ
ዓመት ባልበለጠ ጊዜ ውስጥ የማልማት ግዴታ አለበት፡፡
የመሬት ኪራይ ውሉ የተፈፃሚነት ጊዜ ሲያበቃ ወይም ሲቋረጥ ወይም የኢንቨስትመንት
ፈቃዱ ሲሰረዝ ተከራይ በመሬቱ ላይ የተተከሉ ንብረቶችን በአግባቡ በማንሳት ከ6 ወራት
ባልበለጠ ጊዜ ውስጥ መሬቱን ለአከራይ ያስረክባል፡፡

ተከራይ ለግብርናና ገጠር ልማት ሜኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክለኛ መረጃ እና
የኢንቨስትመንት እንቅስቃሴ ሪፖርቶች ያቀርባል፡፡
የዕፎይታ ጊዜው እንደተጠናቀቀ የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ በዕፎይታ ጊዜው
ያልተከፈለውን ድርሻ በመጨመር መራቱ ለሚገኝበት ክልል ከታህሳስ ወር አንስቶ እስከ ሰኔ
ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈዓሚነት እንዲኖረው በተወሰነው
የኪራይ ተመን መሰረት ክፍያ ይፈዕማል።፡
ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያዝ የተከራየውን
መሬት አጠቃቀም የድርጊት መርዛ ግብር ለግብርናና ገጠር ልማት ሚኒስቴር ያቀርባል፡፡
በጽሁፍ በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየትኛውም ሁኔታ ቢሆን
መሬቱን ላልተፈቀደለት እና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ ወይም እቅድ
መጠቀም አይችልም፡፡
የመሬቱ 75 በመቶ ሳይለማ ድርጅቱ መሬቱን ለሌላ ድርጅት ወይም ግለሰብ አሳልፎ የመስጠት
መብት አይኖረውም፡፡

4.10 ተከራይ የመሬቱን 75 በመቶ በማልማትና የአከራዩን ፈቃድ ካገኘ መሬቱን ለሌላ ድርጅት

ወይም ግለሰብ ማዛወር ይችላል፡፡ አከራይ ጥያቄ ባቀረበ ጊዜ አፋጣኝ ምላሽ ይሰጣል፡፡

አንቀጽ 5
የአከራይ መብቶች

አከራይ ከዚህ የሚከተሉት መብቶች ብቸኛ ተጠቃሚ ይሆናለ፡-

5.1 ተከራይ ግዴታዎቹን በትጋት መወጣቱን እና መፈፀሙን የመቆጣጠር እና የመከታተል መብት
ይኖረዋል

5.2. መሬቱ በኪራይ ከተሰጠበት ቀን ጀምሮ የአንድ አመት ጊዜ ሲያበቃ በንዑስ አንቀጽ 4.3
መሰረት ያልለሙትን መሬቶች ይወስዳል፡፡ ይህም ተፈዓሚ የሚሆነው ተከራይ የ6 ወራት
ቅድመ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ እንደሆነ ነው፡፡

5.3. አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን ተግባራት
አና እንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት፡፡

54 አሳማኝ በሆነና ለተሻለ ነገር ለተከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡

55 በዚህ የመሬት ኪራይ ውል በተገለፀው መሰረት የመሬት ኪራይ ዋጋ ሊያሻሽል ይችሳላል::

አንቀፅ 6
የአከራይ ግዴታዎች

6.1 አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገሮች እና ሌሎች እክሎች ነፃ
በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን አንስቶ በአንድ ወር ጊዜ
ውስጥ የማስረከብ ግዴታ አለበት፡፡

6.2 የሚከናወነውን ከፍተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራይ ከግብር ነፃ
የመደረግ፤ ከገቢ የካፒታል እቃዎች የቀረጥ ነፃ እና ለውጭ ካምፓኒዎች በኢትዮጵያ ሕግጋት
በሚፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ዛገር ስለመላክ የተቀመጡትን ልዩ
ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበት፡፡

6.3 አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ እንዲሁም
በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ እና ከዚህ ጋር ተያያዥ የሆኑ
ተጓዳኝ እና ከሥራው ዛደት ጋር አግባብነት ያላቸውን ተግባራት ከመፈፀም የሚያግድ ምንም
አይነት የሕግ ወይም ሌላ ገደብ የሌለ መሆኑን ያረጋግጣል፡፡

6.4 ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግስት እና በክል
ማእከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ እንዲጠቀም ሁኔታዎችን

ል--መንግስት የምርምር
-ስተራ
ቻቻል፡፡

6.5 ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የገዜ ገደቦች ውስጥ
ሳያለማ የቀረ እንደሆነ ወይም በተፈጥሮ ዛብቶች ላይ ጉዳት ካደረሰ ወይም የኪራይ ክፍያውን
በወቅቱ ካልከፈለ አከራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን ለማቋረጥ ከወሰነ ይህንን
ውሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ መስጠት አለበት፡
አከራይ ይህንን ጉዳይ ተከታትሎ ካላስታወቀ/ካላስፈፀመ ለተከራዩ ተጨማሪ የ 6 ወር ጊዜ
ይሰጣል፡፡

6.6 ተከራይ በኪራይ ዘመኑ መሬቱን ሰላማዊና ከሁከት ነፃ በሆነ መንገድ ማልማት አንዲችል
ከማንኛውም አመፅ፤ ረብሻ ወይም አስቸጋሪ የተፈጥሮ ክስተቶች ለመከላከል ከአቅም በላይ
የሆኑ ሁኔታዎችን ሳይጨምር ያለክፍያ የመተባበር ግዴታ አለበት፡፡

አንቀፅ 7
የተከራየውን መሬት ስለማስረከብ

7.1. አከራይ ይህ ውል ከተፈረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን ፕላን እንዲሁም
የይዞታ የምስክር ወረቀት ሌሎች ማስረጃዎችን ለተከራይ ያስረክባል፡፡

7.2 ተከራይ በፅሑፍ ተገልፆለትም ቢሆን በእርሱ በኩል በሆነ ምክንያት የመሬቱ ርክክብ ሳይፈፀም
የቀረ እንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት አይወስድም፡፡

7.3 የመሬቱ ርክክብ ተፈፃሚ የሚሆነው ወይም የሚፀናው ይህ ውል ከተፈረመበት በ15 ቀናት
ውስጥ ይሆናል፡፡

አንቀፅ 8

የውል እድሳት እና ማሻሻያ
8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች እና ሁኔታዎች መሠረት ሊታደስ
ይቸላል፡፡
8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመኑ ከመጠናቀቁ ከ6 ወራት በፊት ይህንነ ማሳወቅ
አለበት፡፡

አንቀፅ 9
ውል የሚቋረጥባቸው ምክንያቶች

ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ ይችላል፡-

9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፣

9.2 አከራይ ከአቅም በላይ በሆኑ ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ እንደሆነ፣

9.3 ተከራይ የስድስት ወር የፅሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዚህ ውል ስር
የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ እንደሆነ፣፤

9.4 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታታይ አመታት
ሳይከፍል የቀረ እንደሆነ፤

95 ተከራይ በአከራይ በኩል የ6 ወራት ቅድመ ማስጠንቀቂያ በመስጠት ተከራዩ የውል
ግዴታዎቹን በማክበር እንዲፈፅም ተጠይቆም ቢሆን ይህንን ሳይፈፅም የቀረ እንደሆነ፣፤

9.6 በንዑስ አንቀጽ 5.4 መሰረት ለተሻለ ነገር አከራይ የኪራይ ውሉን ለማቋረጥ ዛሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

9.7 በንዑስ አንቀጽ 3.6 መሰረት ለተሻለ ነገር ተከራይ የኪራይ ውሉን ለማቋረጥ ዛሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

አንቀጽ 10

የውል መቋረጥ ሂደት ውጤቶች
10.1 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መቋረጥ ተፈፃሚ

ከሚሆንበት ቀን ጀምሮ በ6 ወራት ጊዜ ውስጥ ለአከራይ መመለስ አለበት፡፡

10.2 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀፅ 9.3 እና 9.6 መሠረት
በማናቸውም ምክንያቶች በሜቋረጥበት ወቅት አከራይ በመሬቱ ላይ የተከናወኑትን ዋጋ
ያላቸው ማሻሻያዎች በወቅቱ የገበያ ዋጋ ማንኛውም የተከራይ ዕዳዎች ከተከፈሉ በ3ላ
ለተከራይ ይከፍላል፡፡

10.3 ይህ ስምምነት ከላይ በአንቀፅ 9.4፤ 9.5 እና 9.7 ከተዘረዘሩት ምክንያቶች መካከል
በማናቸውም መነሻነት ያቋረጠ እንደሆነ እንዲህ ባለው ምክንያት አከራይ ለተከራይ
የሚከፍለው አይኖርም፡፡

10.4 ይህ የመሬት ኪራይ ውል በሚቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረቶችን በድርድር
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል፡፡ አከራዩ ካልፈለገ ተከራይ ለሌላ ወገነወ የመሸጥ
መብቱ የተጠበቀ ነው፡፡

አንቀፅ 11

ምዝገባ
ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መፅደቅ ግዴታ የለበትም ፤
የዚህ ውል ስምምነት ቅጅዎችና ግልባጮች ለአከራይ፤ ለተከራይ፤ ለወረዳ፤ ለፋይናንስ ጽ/ቤት፤
ለኢንቨስትመንት ኮሚሽን እና ሌሎች አካላት በአከራይ በሚሰጥ ሸሺ ደብዳብ አማካኝነት ለትብብር
ያመች ዘንድ እንዲላኩ ይደረጋል፡፡

አንቀፅ 12

ገዥ ሕግ

በዚህ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡

አንቀፅ 13
ከአቅም በላይ የሆኑ ሁኔታዎች

ከአቅም በላይ የሆኑ ሁኔታዎችን አስመልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈፃሚ ይሆናል፡:

አንቀፅ 14
ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል፡፡ በመሆኑም
ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ በይዞታው እንደሚያቀይ እና ይህንንም ያለምንም ችግር
ሊጠቀምበት አንደሚችል ያረጋግጣል፡፡

አንቀፅ 15
የቀን መቁጠሪያ

ለዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡

አንቀፅ 16

የስምምነቱ አባሪዎች
ከዚህ በታች የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆኑ የውሉ አካል ተደርገው ይወሰዳሉ፡፡

16.1 የውሳኔ ደብዳቤ እና የመሬቱ ኪራይ ቃለጉባኤ

16.2 የመሬት ልማት የጊዜ ሰሌዳ መግለጫ

16.3 የተከራየው መሬት ሳይት ፕላን

16.4 የተከራይ መታወቂያ ወይም ፓስፖርት ግልባጭ

16.5 የተከራይ መመስረቻ ፅሑፍ እና መተዳደሪያ ደንብ ግልባጭ
16.6 የፕሮጀክቱ ሥራዎች መርዛግብር

አንቀፅ 17

አለመግባባትን ስለመፍታት
ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሎ በአከራይ እና በተከራይ መካከል
አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ በሆነ መልኩ እና
ለሁለቱም ወገኖች በሚጠቅም መልኩ ለመፍታት የሚችሉትን ጥረት ሁሉ ያደርጋሉ፡፡ እንዲህ ባለ
ሁኔታ አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ በኢትዮጵያ የፌዴራል ፍ/ቤት የሚታይ ይሆናል፡፡

አንቀፅ 18
ቋንቋ

ይህ ስምምነት በተዋዋይ ወገኖች መካከል በአማርኛ ቋንቋ ተፈርሟል፡፡

አንቀፅ 19
መ/ቤት እና ማስጠንቀቂያዎች

19.1 ተከራይ በኢትዮጵያ ውስጥ እንደአስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን በሚያመቸው
መልኩ በኢትዮጵያ መ/ቤት ይመሰርታል፡፡

19.2 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሚላክ ደብዳቤ እና ማስጠንቀቂያ
በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ዕሑፍ አማካኝነት ይሆናል፡፡ እንዲህ ያለውም
ፅሑፍ በአካል ወይም በዚህ ስምምነት መግቢያ ላይ በተጠቀሰው አድራሻ በፖስታ ይሳካል፡፡

ፅዕ አንቀፅ 2ዐ

ውሉ የሚፀናበት ቀን
ይህ የኪራይ ስምምነት ለ 22 አመታት ማለትም ከ ህዳር 01/2002 ዓ.ም ጀምሮ የፀና ይሆናል፡፡
ተፈዓሚነቱም በ ጥቅምት 30/2027 ዓ.ም ያበቃል፡፡

አከራይ ተከራይ
ግብርናና ገጠር ልማት ሚኒስቴር ኪ ስቶን አግሮ ኢንዱስትሪ ኃ/የተ/ የግ/ማህበር
ሥም ሥም
በላይ
ተፈራ ደርበው ዋና ሃጋራ አሰኪያዶ

ማዕረግ ሚኒስትር ማዕረግ

ፊርማ ሥ፦ ፊርማ
ሽ ፦“ ወመ.

ቀን

